OPINION OF THE COURT
Memorandum.
The order of the Appellate Division in each case should be affirmed, with costs. Assuming without deciding that defendant CSX Transportation, Inc. owed plaintiffs a higher duty of care under the Federal Employers’ Liability Act than under the common law, defendant made a prima facie showing that it did not breach that duty of care. Plaintiffs, in response, failed to establish that a triable issue of fact existed on the issue of breach of the duty of care. Accordingly, the Appellate Division properly granted defendant’s motion for summary judgment dismissing the complaint in each case.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
In each case: On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.